Title: To James Madison from Daniel Brent, 25 May 1802
From: Brent, Daniel
To: Madison, James


Sir,Washington, May 25th 1802.
The District Attorney at Boston, in a letter just received from him, which is now likewise at the Secy of the Treasury’s Office, gives notice, that the Circuit Court of Massachusetts, at its October Term last year, had passed a decree of Restitution in the case of the Cargo of the french sloop, L’Hereux—and that the money which had resulted from the sales of this Cargo was forthwith paid to the Atty of the Original Claimants and owners. Mr Griffith Evans has written to you for directions about the furniture of the Office of the late Board of Comms., to which he was Secy—what he shall do with it. It seems proper that he should be instructed to sell it at Auction, according to his own suggestion, and Credit his account of disbursements with the proceeds. Mr Barry, very much to my surprise, declines reimbursing the money advanced by the State of Virga, on account of the Ship-wrecked Portuguese, or paying Cap: Stone’s demand for his advances and trouble on this score, tho’ he told me some time ago that he would do both. A dft. for 100 Dolls., payable at 10 day’s sight, made by Colo: Lear on you before he left the Cape, has just been presented for acceptance, and I have told the holder of it that the money would be paid. Governor St Clair’s defence and a number of documents connected with it accompany this letter, under another cover. I have the Honor to be, with the most respectful attachment, Sir, Your Very Obedt & faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.



   
   George Blake’s reply to JM’s letter of 5 May 1802 has not been found.



   
   James Barry was acting Portuguese consul general in the U.S. He refused to pay “the money in question” until he had received an answer to his letter to Lisbon “upon the Subject of the advances made in Norfolk by this Govt. for Some Portuguese Subjects” (Barry to Brent, 21 May 1802 [DNA: RG 59, ML]; JM to Barry, 4 Dec. 1801, and Monroe to JM, 15 Dec. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:294, 318, 319 n. 3).


